          Case 1:20-cv-05679-AKH Document 4 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MANICHAEAN CAPITAL, LLC; CHARLES
 CASCARILLA; EMIL KHAN WOODS; LGC
 FOUNDATION, INC.; and IMAGO DEI
 FOUNDATION, INC.,
                                                                      Docket No.: 20-cv-5679
         Plaintiffs,
                                                                      Rule 7.1 Statement
                v.

 SOURCEHOV HOLDINGS, INC.,

         Defendant.


       Pursuant to Federal Rule of Civil Procedure 7.1, [formerly Local General Rule 1.9] and to

enable District Judges and Magistrate Judge of the Court to evaluate possible disqualification or

recusal, the undersigned counsel for Manichaean Capital, LLC certifies that there are no corporate

parents, affiliates and/or subsidiaries of said party, which are publicly held.



Date: July 22, 2020

                                                       By: /s/ Samuel J. Lieberman
                                                       Samuel J. Lieberman

                                                       NY Bar #: 3978483
                                                       Attorney Bar Code: SL9608
